DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, and 10 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2017/0236746 A1).
Regarding claim 1, Yu teaches in figure 1-25 and related text e.g. an electronic device including a semiconductor memory (100; Fig.25; Para. 0040), the semiconductor memory comprising: first conductive patterns extending in a first direction (146 extending in the first direction; x direction; Para.0067); second conductive patterns (246 Fig.25; Para.067) extending in a second direction that intersects the first direction (Y- direction); a first gap-fill layer (132; Para. 0056) between the first conductive patterns (146); a second gap-fill layer (232; Para. 0143) extending to be adjacent to ends of the first conductive patter (146) and ends of the second conductive patters (246); a first trench (55 formed in the first trench; Fig.24 and 25; Para.0093) passing through the second gap-fill layer (246) and exposing sidewalls of the first conductive patterns that face the first direction (side walls of 146 in the first direction exposed); a third gap-fill layer (62; Para. 0142) formed in the first trench (55); and a first protective layer (50) formed in the first trench (55) and interposed between the first conductive patterns (146) and the third gap-fill layer (76). 
Regarding claim 2, Yu teaches in figure 1-25 and related text e.g. the first conductive patterns (146) and the third gap-fill layer (62) are separated from each other by the first protective layer (50).
Regarding claims 5 and 6, Yu teaches in figures 1-25 and related text e.g. a first liner layers formed on sidewalls of the first conductive patterns that face the second direction (50 can have a blocking dielectric layer formed on the outside; Para.0142), wherein the first protective layer is formed on the sidewalls of the first conductive patterns that face the first direction (50 is formed on the sidewalls of the first conductive pattern 146).
Regarding claim 7, Yu teaches in figures 1-25 and related text e.g. a second trench (79; Fig.25; Para.0095) passing through the second gap-fill layer (232) and exposing sidewalls of the second conductive patterns that face the second direction (246 in the second direction); a fourth gap-fill layer (76; Fig.25) formed in the second trench (79); and a second protective layer (74) formed in the second trench and interposed between the second conductive patterns (246) and the fourth gap-fill layer (76).
Regarding claim 10, Yu teaches in figures 1-25 and related text e.g. a memory cells located at intersections of the first conductive patterns and the second conductive patterns (55 is a memory cell; Fig.25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0236746 A1) in view of Rabkin et al. (US 2016/0358933 A1). 
Regarding claim 3, Yu teaches third gap-fill layer includes an oxide (62; oxide; Para. 0142).
Yu does not teach the first conductive patterns include a tungsten layer and the first protective layer includes a nitride.  
However, Rabkin teaches the first conductive patterns include a tungsten layer (Para. 0051) and the first protective layer includes a nitride (Para.0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, the first conductive patterns include a tungsten layer and the first protective layer includes a nitride in the device of Yu as taught by Rabkin since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0236746 A1) in view of Sharon et al. (2017/0123662 A1). 
Regarding claim 11, Yu does not explicitly teach the memory layer can be a resistive memory layer. 
However, Sharon teaches the memory layer can be resistive memory layer (Para. 0016). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have the memory layer be resistive layer in the device of Yu as taught by Sharon since it is very well known in the art to from a resistive, a NAND or PCM memory based on design. 
Response to Arguments
Applicant's arguments filed on July 25 2022 have been fully considered but they are not persuasive. 
(1) Applicant’s Alleges: 
“…a second gap-fill layer extending to be adjacent to ends of the first conductive patterns and ends of the second conductive patterns; 
Yu does not disclose or suggest these features. 
The present rejection alleges that Yu discloses first conductive patterns by conductive layers 146, second conductive patterns by conductive layers 246, and a second gap- fill layer by insulating layer 232 in FIGS. 24 and 25. As seen in those figures, insulating layer 232 is entirely confined to a horizontal plane between two conductive layers 246. As such, insulating layer 232 cannot extend to be adjacent to ends of conductive layers 146. 
Furthermore, the rejection alleges that conductive layers 146 extend in a first direction ("x direction") and that conductive layers 246 extend in a second direction ("Y- direction"). These features are not shown by any of the figures. FIG. 24 and 25 show those conductive layers 146 and 246 extending in the same direction. 
Because Yu does not disclose the features of amended claim 1, withdrawal of the present rejection is respectfully requested.”
(1) Examiner’s Response: 
Examiner respectfully disagree with the applicant for the following reasons: 
The prior art reference Yu teaches that the memory device is a multi-stack device so the following layers are all formed in multi-directions. So each layer will be formed in a x-direction, y-direction and z-direction. Second the following limitation a second gap-fill layer extending to be adjacent to ends of the first conductive patterns and ends of the second conductive patterns. 
The limitation a second gap- fill layer extending to be adjacent to ends of the first conductive patterns and ends of the second conductive patterns. A second gap-fill layer (246; Fig.25) to be adjacent to ends of the first conductive patterns (132) and ends of the second conductive patterns (232). The following is a semiconductor device and all the layers are adjacent (all the layers are next to each other) and the ends of the layers of 232 and 132. The following limitation does not further limit the claim and the office would recommend to amend claim 1 like claim 12.  
Hence, the rejection of claim 1 under AIA  35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2017/0236746 A1) is deemed proper and maintained. 

Allowable Subject Matter
Claims 4, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 12 is allowed since the prior art reference does not teach the following limitations: “…second gap-fill layer extending to be adjacent to the first etch surfaces of each of the first conductive patterns and the second etch surfaces of each of the second conductive patterns…” with the rest of the limitations of claim 12. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mounir S Amer/            Primary Examiner, Art Unit 2894